Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on October 19, 2021 is acknowledged.  Claims 16-23 were amended claims 1-32 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group I (claims 1-14_ drawn to a composition and without traverse Dexamethasone from List I, self-immolating S-S cleavable linker from List II and SEQ ID NO:2 from List III in the response filed October 19, 2021.  Claims 8-10 and 13-32 are withdrawn from consideration as being drawn to a non-elected invention/species.
Claims 1-7 and 11-12 are examined on the merits of this office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name pHLIP®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a peptide and, accordingly, the identification/description is indefinite.
Claims 2-7 and 11-12 are also rejected due to their dependence on claim 1 and not further clarifying this point of confusion.
Claim 4 claims “wherein said corticosteroid comprises preferentially targets inflamed tissues”.  This limitation is confusing and does not make sense.  The corticosteroid cannot comprises “preferentially targets inflamed tissues.  If Applicants are claiming that a property of the steroid is to target inflamed tissues this should be indicated in the claim.  In addition, the phrase "preferentially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reshetnyak (US20150051153 A1) in view of Coyne (Drug Design, Development and Therapy 2016:10 2575–2597).
Reshetnyak teaches use of pHLIP peptides for translocation of a composition (cargo compounds) that are attached to or conjugated to the sequence (see paragraph 0006).  Reshetnyak teaches wherein the peptide is used to deliver a functional moiety across the cell membrane to cell a diseased tissue (see claims 1 and 10) and wherein the tissue is inflamed tissue (see claim 11) or cancer (see paragraph 0087). Reshetnyak teaches wherein the pHLIP peptide comprises SEQ ID NO:51 which is identical to instant SEQ ID NO:85 (see claim 4).  Regarding claims 5-7, Reshetnyak further teaches wherein the pHLIP peptide is attached to the therapeutic/diagnostic via a short disulfide linker (see paragraphs 0158, 0179) which is considered cleavable.  Regarding claim 11, Reshetnyak teaches wherein the PEG (which is considered a polar modulator) can be included within the composition (see paragraph 0309, lines 18-19).
Reshetnyak is silent to wherein the composition comprises a corticosteroid or wherein the therapeutic to be delivered is dexamethasone.

It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic conjugated to the pHLIP peptide of Reshetnyak for targeted treatment of a cancer or an inflamed tissue.  One of ordinary skill in the art would have been motivated to do so to given that dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety of cancer types and inflamed tissues and a more targeted delivery of the therapeutic is ideal therapeutically to lessen other unwanted systemic effects.  There is a reasonable expectation of success given that Reshetnyak specifically teaches conjugation of a therapeutic to pHLIP peptide for more targeted delivery to inflamed tissue and in treatment of cancer.
Regarding the limitations of “wherein said corticosteroid suppresses inflammation and an immune reaction locally in a diseased state”  and targeting inflamed tissues found in instant claims 2 and 4, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Reshetnyak in view of Coyne teaches the same composition of the instant claims and thus, the composition would inherently have the property of suppressing inflammation, an immune reaction and targeting inflamed tissues and would be capable of performing the intended use.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (PNAS, vol. 115, no. 12, pages E2811-E2818, published online March 5, 2018) in view of Coyne (Drug Wang (INTERNATIONAL JOURNAL OF ONCOLOGY 30: 947-953, 2007).
	Wyatt teaches a composition comprising pHLIP conjugates for targeted delivery of therapeutic agents (see Abstract).  In particular, Wyatt teaches “Here we report pHLIP constructs that significantly
improve the targeted delivery of agents into tumor cells. The investigated constructs include pHLIP bundles (conjugates consisting of two or four pHLIP peptides linked by polyethylene glycol) (see abstract, lines 4-8).  Wyatt teaches wherein the pHLIP variant comprises instant SEQ ID NO:9 (see table 1, WT, PEG-2WT and PEG-4T).  Regarding instant claim 12, Wyatt teaches wherein the pHLIP variant comprises instant SEQ ID NO:1 (see table S1, “Var3-Cys”).  
Regarding claim 11, Wyatt teaches inclusion of PEG which is considered a polar modulator (see page E2816, Materials and Methods, “The pHLIP characterization and pHLIP bundle synthesis”).  Regarding claims 5-7, Wyatt teaches conjugation of a therapeutic (amanitin) via a cleavable disulfide link to the C termini of the peptides (See page E2814, right hand column, lines 3-9).  All pHLIP peptides were effective at delivering the drug into the cancer cell (see supplemental Figure S2).  Wyatt also conjugated to Alexa Fluor 546 to the pHLIPs peptides and showed effective targeting to the tumor cells (see Table S4).  Wyatt concludes that “In drug delivery applications, pHLIP peptides are best designed for the delivery of polar, cell-impermeable molecules. The intracellular delivery of a polar cargo could be further tuned by altering the link connecting the cargo to pHLIP and/or by attaching modulator molecules to the inserting end of the peptide. Additionally, pHLIP could be used for the targeted delivery of cell-permeable, drug-like molecules since it can significantly increase the time of retention in blood, positively alter the biodistribution of drugs that typically rely on passive diffusion, and enhance tumor targeting, all of
which would lead to an increase in TI” (see page E2816, right column, second paragraph).
	Wyatt is silent to wherein the therapeutic is a corticosteroid, and in particular, dexamethasone.
However, Coyne teaches that “Corticosteroids are effective in the management of a variety of disease states, such as several forms of neoplasia (leukemia and lymphoma), autoimmune conditions, and severe inflammatory responses. Molecular strategies that selectively “target” delivery of corticosteroids minimize or prevents large amounts of the pharmaceutical moiety from passively diffusing 
Wang teaches that dexamethasone enhances the effect of Adriamycin on breast cancer cells (4T1), increases ADR accumulation and modulates the expression of cytokines produced by the tumor (see Abstract). 
It would have been obvious before the effective filing date of the claimed invention to use dexamethasone (a corticosteroid) as the therapeutic conjugated to the pHLIP peptide for targeted treatment of cancer including breast cancer cells.  One of ordinary skill in the art would have been motivated to do so to given that (i) dexamethasone is an effective anti-inflammatory agent used in the treatment of a variety of cancer types including breast cancer cells, (ii) it improves sensitivity of the cancer cells to other anti-cancer agents and (iii) a more targeted delivery of the therapeutic is ideal therapeutically to lessen other systemic effects.  There is a reasonable expectation of success given that Wyatt specifically teaches conjugation of a therapeutic to pHLIP peptide for more targeted delivery to cancer cells including breast cancer cells.
Regarding the limitations of “wherein said corticosteroid suppresses inflammation and an immune reaction locally in a diseased state”  and targeting inflamed tissues found in instant claims 2 and 4, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Wyatt in view of Coyne and Wang teach the same composition of the instant claims and thus, the composition would inherently have the property of suppressing inflammation, an immune reaction and targeting inflamed tissues and would be capable of performing the intended use.





Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654